UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: December 31, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-206916 UNICOBE CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 30-0855502 I.R.S. Employer Identification Number Serdike 17A, ap. 37 Sofia, Bulgaria, 1000 Phone: +17028506585 E-mail: unicobecorp@gmail.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [ ] As of December 31, 2016 there were 2,440,000 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Balance Sheets as of December 31, 2016 (unaudited) and June 30, 2016 4 Statements of Operations for the three and six month periods ended December 31, 2016 and 2015 (unaudited) 5 Statements of Cash Flows for the six month periods ended December 31, 2016 and 2015 (unaudited ) 6 Notes to the Financial Statements (unaudited ) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosure . 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I – FINANCIAL INFORMATION Item 1. Financial statements The accompanying interim financial statements of Unicobe Corp. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 UNICOBE CORP. BALANCE SHEETS AS OF DECEMBER 31, 2, 2016 ASSETS December 31, 2016 (Unaudited) June 30, 2016 Current Assets Cash and cash equivalents $ $ Inventory 286 1,507 Prepaid Expenses 450 402 Total Current Assets Fixed Assets Equipment/Website 7,826 8,498 Total Fixed Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Deferred revenue $ - $ 1,200 Loans 10,177 10,177 Total Current Liabilities Total Liabilities Stockholders’ Equity (Deficit) Common stock, par value $0.001; 75,000,000 shares authorized; 2,440,000 and 2,440,000 shares issued and outstanding as of December 31, 2016 and June 30, 2016, respectively 2,440 2,440 Additional paid-in capital 17,160 17,160 Accumulated deficit (20,962 ) (18,607 ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity(Deficit) $ $ See accompanying notes to financial statements. 4 UNICOBE CORP. STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Three Months Ended December 31, 2016 Three Months Ended December 31, 2015 Six Months Ended December 31, 2016 Six Months Ended December 31, 2015 REVENUES $ Cost of Goods Sold 294 205 2,088 955 Gross Profit 3,266 1,050 14,238 3,480 OPERATING EXPENSES General and Administrative Expenses 4,202 3,407 16,593 9,411 TOTAL OPERATING EXPENSES ) NET INCOME (LOSS) FROM OPERATIONS ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ ) $ ) $ ) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to financial statements. 5 UNICOBE CORP. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Six Months Ended December 31, 2016 Six Months Ended December 31, 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (2,355 ) $ (5,931 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 672 521 Prepaid Expenses (48 ) 300 Inventory 1,221 155 Deferred Revenue (1,200 ) (3,180 ) CASH FLOWS USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES - - NET INCREASE (DECREASE) IN CASH ) ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - See accompanying notes to financial statements. 6 UNICOBE CORP. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2016 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS UNICOBE Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on May 19, 2014. We are in a business of producing and selling laser engravings on glass billets. Our office is located at Serdike 17A, ap. 37 Sofia, Bulgaria, 1000. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had limited revenues as of December 31 , 2016. The Company currently has negative working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses. The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is June 30. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $253 of cash as of December 31, 2016 and $1,963 as of June 30, 2016. Fair Value of Financial Instruments ASC topic 820 "Fair Value Measurements and Disclosures" establishes a three-tier fair value hierarchy, which prioritizes the inputs in measuring fair value. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: Level 1: Defined as observable inputs such as quoted prices in active markets; Level 2: Defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3: Defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The carrying value of cash and the Company’s loan from director approximates its fair value due to their short-term maturity. Prepaid Expenses Prepaid Expenses are recorded at fair market value. The Company had $450 in prepaid expenses as of December 31, 2016 and $402 as of June 30, 2016. 7 UNICOBE CORP. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2016 NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES (CONTINUED) Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first in, first out (
